Title: Intelligence Report from Captain David Hopkins, 31 August 1777
From: Hopkins, David
To: 



9. OClock Sunday Evening [31 August 1777]

The party I mentioned by the last man returned this evening to their camp at Bohema Church & brought with them about 500 head of Cattle.
In the mean time there was landed a body of Troops at Cecil Court house under the command of Genl Gray & Nephouson upwards of five thousand with 35 or 40 pieces of Artilery none above 4 pounders they say they are to march tomorrow and form a line cross from one bay to the other, this was said by one of their Majors—To a Gentle[man] who he took for a friend. their encampment covers about a Mile Square. they have waggons but cant say how many Horses in bad Condition—This I got from three Gentlemen who were in the Camp all day & I met them as they came out, their Inteligence is to be depended on—one of them I knew before I shall watch them tomorrow.

David Hopkins Capt. L.D.

